      Case 2:20-cv-00849-DMC Document 22 Filed 01/07/21 Page 1 of 2


     McGREGOR W. SCOTT
 1   United States Attorney
     DEBORAH LEE STACHEL, CA SBN 230138
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   ELLINOR R. CODER, CA SBN 258258
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (415) 977-8955
            Facsimile: (415) 744-0134
 6          E-Mail: Ellinor.Coder@ssa.gov
 7   Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12
13
     DELORES DIANN WEBBER,                            )   CIVIL NO. 2:20-cv-00849-DMC
14                                                    )
          Plaintiff,                                  )   STIPULATION TO VOLUNTARY
15        v.                                          )   REMAND PURSUANT TO SENTENCE
                                                      )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                     )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                 )
17                                                    )
          Defendant.                                  )
18                                                    )
                                                      )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,
22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,
23   that the above-entitled action shall be remanded to the Commissioner of Social Security for
24   further administrative proceedings.
25          Upon remand, the Office of Hearing Operations will remand the case to an
26   Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the
27   evidence of record. The parties further request that the Court direct the Clerk of the Court to
28   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision of




                                           STIPULATION TO REMAND
      Case 2:20-cv-00849-DMC Document 22 Filed 01/07/21 Page 2 of 2



 1   the Commissioner.
 2          This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 3   Social Security Act, 42 U.S.C. 405(g).
 4
     Dated: January 5, 2021                       /s/ Robert C. Weems*
 5
                                                  ROBERT C. WEEMS
 6                                                Attorney for Plaintiff
                                                  *Authorized via e-mail on Jan. 5, 2021
 7
 8                                                MCGREGOR W. SCOTT
                                                  United States Attorney
 9
                                                  DEBORAH LEE STACHEL
10                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
11
                                          By:     /s/ Ellinor R. Coder
12                                                ELLINOR R. CODER
13                                                Special Assistant United States Attorney

14                                                Attorneys for Defendant
15
16
17
                                                 ORDER
18
            Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
19
     42 U.S.C. § 405(g) and to Entry of Judgment, and for cause shown, IT IS ORDERED that the
20
     above-captioned action is remanded to the Commissioner of Social Security for further
21
     proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g),
22
     sentence four. On remand, the Appeals Council will remand the case to an administrative law
23
     judge for a new decision in accordance with the parties’ Stipulation.
24
25
            Dated: January 7, 2021
26                                                      ____________________________________
                                                        DENNIS M. COTA
27
                                                        UNITED STATES MAGISTRATE JUDGE
28




                                         STIPULATION TO REMAND
